Citation Nr: 1113781	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to September 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Albuquerque, New Mexico in February 2011.  A written transcript of this hearing has been prepared and attached to the Veteran's electronic file.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in March 2011 granting his claim of entitlement to service connection for allergic rhinitis.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's sinusitis is manifested by nearly constant incapacitating episodes; it has not been manifested by symptomatology so severe as to warrant surgery.  
CONCLUSION OF LAW

The criteria for establishing entitlement to an initial disability evaluation of 30 percent for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

In the present case, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2008 and March 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97. 

Facts and Analysis

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected sinusitis.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that an initial disability evaluation of 30 percent for the Veteran's sinusitis is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For historical purposes, the Veteran was granted service connection for sinusitis in January 2009.  A 10 percent disability evaluation was assigned under Diagnostic Code 6513, effective as of September 28, 2008.  VA received a timely notice of disagreement from the Veteran in April 2009 and the RO affirmed the 10 percent disability evaluation in an October 2009 statement of the case (SOC).  The Veteran subsequently appealed this rating to the Board in January 2010.  

The Veteran was afforded a VA examination for his sinusitis in June 2008.  The Veteran reported nasal congestion, facial pain, purulent nasal discharge with interference of breathing and headaches.  He denied any incapacitating episode in the previous 12 months that required rest in bed and treatment by a physician.  Examination revealed erythematous nasal congestion of the nasal mucus membrane.  No purulent discharge or nasal obstruction was noted, but the Veteran did have tenderness of both maxillary sinuses and ethmoid sinuses.  X-rays were interpreted to be normal.  The examiner diagnosed the Veteran with severe chronic sinusitis.  

A computed tomography (CT) scan of the head was performed in August 2008.  The frontal sinuses were noted to be clear but mild mucosal thickening was present within the anterior and middle ethoidal air cells.  Small mucous retention cysts were also noted within the bilateral maxillary sinuses.  The Veteran was diagnosed with mild ethmoidal and maxillary sinus disease.  It was also noted that the Veteran's reported headaches may not have been entirely related to his sinus disease due to the very small degree of sinus disease seen upon examination.  

In March 2009, the Veteran went to the emergency room due to his sinuses.  It was noted that the Veteran had a several day history of frontal and ethmoid region pressure with yellow and sometimes bloody postnasal drainage.  He was noted to have a several year history of sinus problems, requiring daily uses of Flonase, cetirizine, and saline nasal irrigation.  The Veteran was prescribed antibiotics to treat his symptoms.  In an April 2009 statement, the Veteran indicated that while he was currently on antibiotics and a nasal/sinus irrigation system, he was not seeing any improvement.  

The Veteran was afforded an additional VA examination for his sinusitis in March 2010.  The Veteran reported that his symptoms had progressively worsened since his separation from active duty.  The examiner noted that the Veteran had no incapacitating episodes but that he did suffer from non-incapacitating episodes.  These episodes were noted to be nearly constant, lasting in excess of 14 days.  X-rays revealed clear and well-aerated sinuses.  The examiner diagnosed the Veteran with chronic sinusitis.  It was the examiner's opinion that this disability had significant effects on the Veteran's occupation due to increased absenteeism.  

Subsequent VA outpatient treatment records reflect that the Veteran has continued to seek treatment for his sinusitis.  In April 2010, the Veteran was seen with complaints of bloody noses.  It was noted that he Veteran had been treated with chronic antibiotics but he continued to have symptomatology.  X-rays revealed clear paranasal sinuses and mastoid air cells.  A head CT revealed no visible sinus lesions.  In June 2010, the Veteran was noted to be suffering from bloody nasal congestion for the past 6 months that was worse in the morning and afternoon.  

The preponderance of the above evidence demonstrates that the Veteran is entitled to an initial disability evaluation of 30 percent for his service-connected sinusitis.  As already noted, the next-higher disability evaluation of 30 percent is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  38 C.F.R. § 4.97.  According to the June 2008 VA examiner, the Veteran suffered from sinusitis that was both severe and chronic, with persistent nasal congestion, facial pain, purulent nasal discharge and interference of breathing.  While the examiner indicated that the Veteran had no incapacitating episodes in the previous 12 months, the examiner did not discuss non-incapacitating episodes, aside from noting persistent sinus congestion and headache.  However, the March 2010 VA examiner did discuss the Veteran's non-incapacitating episodes, noting that they lasted in excess of 14 days and were nearly constant.  Therefore, when affording the Veteran the full benefit of the doubt, it would appear that he has more than 6 non-incapacitating episodes per year.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest disability evaluation of 50 percent.  A 50 percent disability evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  The evidence of record demonstrates that the Veteran has not undergone any surgical procedure for his sinusitis.  As such, a 50 percent disability evaluation is not warranted.  

The above conclusion is supported by the testimony provided by the Veteran in support of his claim.  During his February 2011 hearing, the Veteran testified to bloody noses on a daily basis and difficulty breathing.  The Veteran also indicated that his symptoms are pretty much present to the same degree year round.  Therefore, as already discussed, the presence of nearly continuous symptomatology would suggest that he has more than 6 non-incapacitating episodes per year.  

The Board has considered whether the Veteran's overall symptomatology presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  However, there is no evidence of frequent hospitalization or occupational impairment above and beyond that contemplated by a 30 percent disability evaluation.  Furthermore, the diagnostic criteria allow for a higher disability evaluation upon worsening of the Veteran's symptomatology.  As such, the rating criteria reasonably describe the Veteran's disability, and referral for extraschedular consideration is not warranted.  

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as discussed in detail above, the Veteran's symptomatology has been more appropriately characterized as 30 percent disabling throughout the pendency of his claim.  As such, staged ratings are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that his sinusitis is more appropriately rated as 30 percent disabling.  As such, his claim is granted.  


ORDER

Entitlement to an initial disability evaluation of 30 percent for sinusitis is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


